Citation Nr: 0633172	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  05-01 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to service connection for Meniere's disease.  

2.	Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to 
September 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran initially claimed service connection for hearing 
loss.  The RO has, after evaluation of the evidence, 
determined that the actual claim is for Meniere's disease, of 
which hearing loss is a component.  The Board will take the 
same approach.  

A motion to advance the case on the Board's docket has been 
granted.  

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Meniere's disease was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any event that is documented as having occurred during 
service.  


CONCLUSION OF LAW

Meniere's disease was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2003, October 2003, and April 
2005 the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for Meniere's 
disease.  For informational purposes, this is a disorder that 
consists of symptoms of hearing loss, tinnitus, and vertigo 
from non-suppurative disease of the labyrinth.  Dorland's 
Illustrated Medical Dictionary 486 (28th ed. 1994).  Review 
of the service medical records shows no complaints or 
manifestations of hearing loss, tinnitus or vertigo.  The 
earliest documentation of the disorder is found in private 
treatment records from the late 1970's that give medical 
histories of symptoms of Meniere's disease as early as 1968.  
At no time do these treatment records associate the 
development of the disease with the veteran's period of 
active duty.  

The veteran has more recently claimed that his Meniere's 
syndrome had it's onset as the result of a "compression 
test" in which he was participating for possible submarine 
training during service.  He related his history to a 
clinical audiologist who, in August 2003, reported that 
history and rendered an opinion regarding the veteran's 
sensorineural hearing loss and tinnitus.  She indicated that 
the etiology of the tinnitus was the same as that of the 
hearing loss and that the etiology of both was more likely 
than not exposure to pressure extremes in military testing.  

The Board, after review of the entire evidence or record can 
not find sufficient competent medical evidence for the 
establishment of service connection for Meniere's disease.  
While the recent VA examination recites the veteran's 
uncorroborated history that the symptoms of Meniere's disease 
are due to an in-service event, the mere recitation of his 
history does not constitute competent medical evidence of a 
connection with service.  See Reonal v. Brown, 5 Vet. App. 
458 (1993); LeShore v. Brown, 8 Vet. App. 406 (1995).  Under 
these circumstances, service connection for Meniere's disease 
must be denied.  Specifically, the service medical records, 
including the separation examination reveal no hearing loss, 
and the ears are evaluated as normal.  Moreover, at the time 
of the notation that vertigo was found, it was dated to 1968, 
without any report of in-service event.  In fact, no such 
history is recorded during the treatment rendered in the 
1970's.  These records are more probative than the history 
recorded years after service, and unsupported by any 
documentation in service or in the years thereafter.


ORDER

Service connection for Meniere's disease is denied.  
REMAND

The veteran is also claiming service connection for 
hypertension.  (Hypertension is persistently high arterial 
blood pressure with suggested threshold levels starting at 
140 mm/Hg systolic and 90 mm/Hg diastolic.  Dorland's 
Illustrated Medical Dictionary 799 (27th ed. 1988).)  Review 
of the service medical records shows that, while he was on 
active duty, the veteran had potentially elevated blood 
pressure readings on examination in April 1942 and on 
separation in September 1945.  It is not clear whether these 
readings represent the onset of chronic hypertension or were 
isolated events.  As such, in view of a current finding of 
hypertension, an additional examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Appellant should be contacted to 
provide any additional evidence 
concerning the onset and treatment of 
hypertension over the years.  Any 
records reported, should be obtained, 
if possible.  If not, the documentation 
showing the attempts to obtain the 
records should be contained in the 
claims file.

2.  The RO should arrange for the veteran 
to undergo a cardiovascular examination to 
ascertain the etiology of his 
hypertension.  The examiner should be 
requested to render an opinion regarding 
whether it is at least as likely as not 
(probability 50 percent or greater) that 
the elevated blood pressure readings in 
service represented the onset of 
hypertension.  

3.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


